DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 4 is objected to because of the following informalities:  The claim includes an excerpt that reads “pluralities’ components”, which doesn’t make sense in context. This should instead read “plurality of components”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the plurality of components".  There is insufficient antecedent basis for this limitation in the claim. Depending claims do not remedy this deficiency.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-20 of U.S. Patent No. 10/718,724. Although the claims at issue are not identical, they are not patentably distinct from each other because limitations of the application claims are present in the corresponding patent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190325570 (Wenzel) in view of Official Notice.

As per claim 1, Wenzel teaches a method of generating physical component qualification data using computed tomography (CT), the method comprising the steps of: 
Obtaining [] qualified CT data from a CT scanner for at least one qualified physical component (Wenzel: abstract: "A learning phase includes: generating CT data sets for a random sample of plastic components from a production process; extracting at least one defect-free region of the plastic components; determining characteristic feature(s) in the extracted regions, relevance of individual features, and regions which are characteristic of the plastic component type and production process thereof, over a predetermined period of the plastic components productions, which exhibit considerable characteristic differences between good parts and reject parts ... An application phase includes: generating a CT data set of the plastic component for inspection; classifying the inspection part based on the trained classifier; examining the characteristic of the feature(s) for a negative trend; and automatically provide a negative trend alert and/or change process parameters to counteract the negative trend"; paras 8-10, 17; para 32: “good”; para 33: “defect-free component regions”; Fig. 1: primarily 1 “Good components”, 2); 
Generating [] qualification data based on the qualified CT data, where the qualification data defines a qualification envelope (Wenzel: para 8: “generating CT data sets for a qualified random sample of plastic components produced by means of a production process”; para 17: "In the learning phase, CT data sets of a qualified random sample are generated, i.e. a series of plastic components for which the sequence in which they were produced is known. A feature profile of the plastic component production process is then determined, wherein the production process is low in defects or defect-free"; abstract; paras 9-10; Fig. 1: primarily 2, 5, 6, 7, 9; paras 38, 39, 42). 

Wenzel does not explicitly recite via a processor. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage of deterministic and repeatable implementation. The teachings of the prior art could have been incorporated into Wenzel in that the obtaining and generating could be implemented with a processor.

As per claim 2, Wenzel in view of Official Notice teaches the method of claim 1, where: the qualified CT data comprises a plurality of volumetric pixels (voxels); the qualification data comprises a plurality of voxels (Wenzel: See arguments and citations offered in rejecting claim 1 above; para 21: “selected points in the CT data set and only in a volume … The edge length can be chosen such that the relevant features can be imaged well, it is for example double the fibre length; this can be 32 voxels”; para 65: “for each inspected plastic component a 3D data set is produced, which reproduces the internal structure of an injection-moulded component”; para 4: “X-ray CT enables the three-dimensional representation, in particular of internal structures, of plastic components examined using this method”; para 57: “cube around a central point with an edge length of 32 voxels”; para 42: “characteristic features significant for each class (optionally also relative to the positions in the component at which the feature is evaluated”).
  
As per claim 3, Wenzel in view of Official Notice teaches the method of claim 2, where each voxel comprises a three-dimensional (3D) location and material information (Wenzel: See arguments and citations offered in rejecting claim 2 above; also see Fig. 1: 5, 6: paras 38, 39: “local density”; para 42: “characteristic features significant for each class (optionally also relative to the positions in the component at which the feature is evaluated”). 
 
As per claim 4, Wenzel in view of Official Notice teaches the method of claim 3, where the at least one qualified physical component comprises a plurality of components; and where the qualification data comprises [] three-dimensional (3D) location and material information for each voxel of each of the pluralities' components (Wenzel: See arguments and citations offered in rejecting claim 3 above).  



One of ordinary skill in the art, prior to filing, would have recognized the advantage of efficient distributed retrieval from a centralized location. The teachings of the prior art could have been incorporated into Wenzel in that the qualification data is stored on a database.

As per claim 5, Wenzel in view of Official Notice teaches the method of claim 4, where the material information comprises density information (Wenzel: See arguments and citations offered in rejecting claim 3 above).  

As per claim 19, arguments made in rejecting claim 1 are analogous to arguments for rejecting claim 19. Wenzel does not explicitly teach a processor operatively connected to the CT scanner; and Page 29 of 31non-transient memory operatively connected to the processor, the memory comprising instruction which cause the processor to execute a method. Examiner provides Official Notice that these limitations were well known prior to filing.

One of ordinary skill in the art, prior to filing, would have recognized the advantage cost effective development, distribution, and maintenance. The teachings of the prior art could have been incorporated into Wenzel in that the invention could be implemented in software stored in memory and executed on a processor.

s 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 20190325570 (Wenzel) in view of Official Notice as applied to claims 5 and 1 above, and further in view of US 20050259781 (Ying).

As per claim 6, Wenzel in view of Official Notice teaches the method of claim 5. Wenzel in view of the prior applied Official Notice does not teach the material information further comprises effective-atomic number (Zeff) information.  Ying teaches these limitations (Ying: para 34: “the dual parameters can be chosen to be the material's effective atomic number (Z is denoted as "providing additional information about a material's characteristics, beyond solely a density measurement… effective atomic number") and the material's density”; abstract: paras 31, 46, 47, 51, 52, 59, 97). 

Thus, it would have been obvious for one of ordinary skill in the art, prior to filing, to implement the teachings of Ying into Wenzel in view of Official Notice since Wenzel in view of Official Notice suggests determining density in non-destructive inspection of an item using CT in general and Ying suggests the beneficial use of determining density in non-destructive inspection of an item using CT wherein effective atomic number in multi-energy computed tomography is computed as for “providing additional information about a material's characteristics, beyond solely a density measurement” (Ying: para 34) in the analogous art of determining density in non-destructive inspection of an item using CT. The teachings of Ying can be incorporated into Wenzel in view of Official Notice in that effective atomic number in multi-energy computed tomography is computed. Furthermore, one of ordinary skill in the art could have combined the elements as claimed by known methods and, in combination, each component functions the same as it does separately. One of ordinary skill in the art would have recognized that the results of the combination would be predictable.

(Ying: para 34: “Techniques using dual energy X-ray sources are known for providing additional information about a material's characteristics, beyond solely a density measurement. Techniques using dual energy X-ray sources involve measuring the X-ray absorption characteristics of a material for two different energy levels of X-rays … the dual parameters can be chosen to be the material's effective atomic number (Z is denoted as "providing additional information about a material's characteristics, beyond solely a density measurement… effective atomic number") and the material's density”; abstract: paras 31, 46, 47, 51, 52, 59, 97). 

Allowable Subject Matter
Claims 7-17 would be allowable if rewritten to overcome the nonstatutory double patenting rejections set forth in this Office action and to include all of the limitations of the base claim and any intervening claims. A terminal disclaimer will also suffice.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Atiba Fitzpatrick whose telephone number is (571) 270-5255.  The examiner can normally be reached on M-F 10:00am-6pm.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Atiba Fitzpatrick
/ATIBA O FITZPATRICK/
Primary Examiner, Art Unit 2662